Fletcher, J.
The justice does not certify the fact, that a cause existed which would warrant the taking of the deposi tion, but only that such a cause was assigned by the party It was proper that the party should show, that the cause existed at the time of the "trial; and the evidence offered bv the *396plaintiff, of the return by the constable of a search for the witness, was sufficient, and entitled the party to the use of the deposition. West Boylston v. Sterling, 17 Pick. 126.

Exceptions sustained.